Title: From Thomas Jefferson to Hugh Paul Taylor, 4 October 1823
From: Jefferson, Thomas
To: Taylor, Hugh Paul


Sir
Monticello
Oct. 4. 23.
You must, I think, have somewhat misunderstood what I may have said to you as to manuscripts in my possession, relating to the antiquities, and particularly the Indian antiquities of our country. the only manuscripts I now possess are some folio volumes. two of these are the proceedings of the Virginia company in England; the remaining 4. are of the Records of the Council of Virginia from 1622. to 1700.  the account of the two first volumes you will see in the preface to Stith’s history of Virginia. they contain the records of the Virginia co. copied from the Originals, under the eye, if I recollect rightly of the Earl of Southampton, a member of the company, bought at the sale of his Library by Doctr Byrd of Westover, and sold with that library to Isaac Zane. these volumes happened, at the time of the sale to have been borrowed by Colo R. Bland, whose library I bought, and with this, they were sent to me. I gave notice of it to mr Zane, but he never reclaimed them. I shall deposit them in the library of the University, where they will be most likely to be preserved with care. the other 4. volumes, I am confident, are the original Office Records of the Council. my conjectures are that when Sr John Randolph was about to begin the History of Virginia which he meant to write, he borrowed these volumes from the Council office to collect from them materials for his work he died before he had made any progress in that work, and they remained in his library, probably unobserved, during the whole life of the late Peyton Randolph, his son. from his executors I purchased his library in a lump, and these volumes were sent to me as a part of it. I found the leaves so rotten as often to crumble into dust on being handled. I bound them therefore together that they might not be unnecessarily opened. and have thus preserved them 47. years. if my conjectures are right they must have been out of the public office about 80 years. I shall deposit them also, with the others in the same library of the University where they will be safer from injury than in a public office. I have promised however to trust them to mr Hening, if he will copy and publish them, when he shall have finished his collection of the laws. for this he is peculiarly qualified, as well by his diligence, as by his familiarity with our antient manuscript characters, a familiarity very necessary for decyphering these volumes.I agree with you that it is the duty of every good citizen to use all the opportunities, which occur to him, for preserving documents relating to the history of our country. that I have not been remiss in this, while I had youth, health and opportunity, is proved otherwise, as well as by the materials I furnished towards mr Hening’s invaluable collection of the laws of our country. but there is a time, and that time is come with me, when these duties are no more, when age, and the wane of mind & memory, and the feebleness of the powers of life pass them over, as a legacy, to younger hands. I write now slowly, laboriously, painfully. I am obliged therefore to decline all correspondence which some moral duty does not urgently call on me to answer. I always trust that those who write them will read their answer in my age and silence, and see in these a manifestation that I am done with writing letters.I am sorry therefore that I am not able to give any aid to the work you contemplate, other than my best wishes for it’s success; and to these I add the assurance of my great respect.Th: Jefferson